DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0180499 issued to Kobayashi et al. in view of US 5,524,317 issued to Nagahama and US 2002/0012764 issued to Magee et al.
Kobayashi discloses a magnetic multi-component floor mat 10 comprising separable mat component 4 and base component 6 (title, abstract, section [0042], and Figures 1A, 1B, and 2). 
The mat component 4 (i.e., applicant’s textile component) comprises a backing substrate 14 (i.e., applicant’s primary backing) into which pile yarns 12 have been implanted by known means, such as tufting, to form a tufted pile fabric 5 (abstract, sections [0029], [0045], and [0047], and Figure 2).  The pile yarns (i.e., applicant’s face fibers) may be nylon, polyester, acrylic, cotton, wool, polypropylene, or any combination thereof (section [0047]).  The back surface of the backing substrate has a magnetic composition 16 (i.e., applicant’s second layer), such as an elastomer coating containing magnetic powder or a magnetic sheet, applied thereto (abstract, sections [0029], [0032], and [0045], and Figure 2).  The magnetic elastomer coating 16 on the backing substrate 14 may comprise a material such as rubber, thermoplastic elastomers, or thermoset polymers into which magnetic particles have been incorporated (sections [0045] and [0046]).  The mat component may be dyed or printed to meet user specifications (abstract and sections [0021], [0048], and [0056]). 
The base component 6, 26 has a flat surface for supporting the mat component (abstract, sections [0020], [0029], [0030], [0033], and [0034], and Figures 1A, 1B, and 2).  Base component 6 may comprise a magnetic sheet or film 30 applied to a floor piece 8 (abstract, sections [0029], [0032], and [0045] and Figure 2).  In an alternate embodiment, the base component 6 may comprise a floor piece 28 into which magnetic particles (e.g., iron particles) have been incorporated by mixing said magnetic particles into floor piece 8 prior to being formed into its final shape (abstract, section [0050] and Figures 3A).  The floor pieces 8 and 28 of base component 6 may comprise a material such as rubber, urethane, polypropylene, polyvinyl chloride, and other thermoplastic elastomers or a thermoset polymers (sections [0045] and [0050]).  
The separable floor mat 10, suitable for rental service mats, employs the magnetic force to adhere mat component 4 to base component 6 for releasable attachment such that mat component 4 can be removed for cleaning and then replaced onto the base component 6 (abstract and sections [0019] and [0031]).  The magnetic attraction maintains good adhesive force even after repeated washings of the mat component 4 (sections [0019] and [0031]).  
Thus, Kobayashi teaches the invention of claims 1 and 3-5 with the exceptions (a) the magnetic rubber composition 16 on the backing substrate is vulcanized and (b) the printing of the mat component is digital printing (i.e., made with a digital printing machine).  
Regarding exception (a), while Kobayashi teaches the tufted primary backing is coated with rubber, a thermoplastic elastomer, or a thermoset polymer layer having magnetic particles therein 16, the reference fails to explicitly teach said magnetic composition is vulcanized.  However, it is commonplace for such backing materials, especially natural and synthetic rubbers, to be cured by vulcanization to form a solidified rubber backing in floor mats.  
For example, Nagahama discloses a separable floor mat comprising a mat body and a base, wherein said mat body comprises pile yarns implanted on the front surface of a base fabric and an elastomer backing (abstract).  The elastomer backing comprises an elastomer blended with a magnetic powder (abstract).  The base, which supports the mat body, is also magnetized by magnet rubber spread on a support surface (abstract).  The mat body is attached to the base to form a unitary structure, but can be easily detached due to the magnetic attraction (abstract).  
The backing of the mat body is formed of an elastomer coating blended with a magnetic powder, while the supporting surface of the base is formed of a magnetic rubber sheet (col. 3, lines 36-50 and col. 4, lines 6).  The elastomer of the mat body backing may be nitrile-butadiene rubber (NBR), styrene-butadiene rubber (SBR), ethylene-propylene-diene rubber (EPDM), soft vinyl chloride resin, and the like (col. 6, line 64-col. 7, line 7).  The elastomer for the backing may contain vulcanizing agents or vulcanization promoting agent and is vulcanized to form a vulcanized rubber (col. 7, lines 55-60, col. 8, lines 13-15 and 25-32, and col. 9, lines 55-61).  The magnetic elastomer composition may be applied as a latex coating layer onto the back of the pile fabric and then vulcanized (col. 7, lines 61-67 and col. 9, lines 55-61).  
The base of the separable floor mat is a magnetic rubber sheet having a flat surface for supporting the mat body (col. 8, lines 33-35).  Said magnetic rubber sheet is made by dispersing magnetic particles (e.g., ferromagnetic) in an unvulcanized elastomer, vulcanizing, and magnetizing (col. 8, lines 35-41, col. 9, lines 12-21, and col. 9, line 55-col. 10, line 8).  Said magnetic particles, including iron powder, have a particle size of 0.1-10 microns (col. 7, lines 8-18). The elastomer may be the same elastomer as employed in the mat body, preferably NBR (col. 8, lines 43-45).  The elastomer of the base may include a vulcanizing agent and a vulcanization promoting agent (col. 9, lines 6-11).  The base may be made entirely or partially of the magnetic rubber sheet (col. 9, lines 23-29).  
The mat body (i.e., applicant’s textile component) is cut into a rectangular shape of a desired size (col. 10, lines 8-13).  The mat body may be removed from the base, washed, and replaced for use (col. 3, lines 26-35, col. 4, lines 27-35, and col. 11, lines 14-21).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vulcanize the magnetic elastomer composition 16 of Kobayashi, as taught by Nagahama, in order to provide a durable backing for a mat component of a separable magnetic floor mat.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, exception (a) is held to be obvious over the cited prior art.  
Regarding exception (b), while Kobayashi teaches the mat component may be printed, the reference fails to teach said printing is by a digital printing machine.  However, such digital printing of pile fabrics for flooring products is well known in the art.  For example, Magee teaches carpets having color, pattern, design, and/or the like applied by a jet dye (i.e., digital printing) process onto carpet yarn that is pre-dyed or colored with a single or multiple colors, such as solution dyed, yarn dyed, naturally colored, or the like yarns (abstract and sections [0018], [0042], and [0067]).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to digitally print the pile fabric of Kobayashi’s mat component with a digital printer, as is known in the art and evidenced by the Magee reference, in order to achieve a desired color, pattern, and/or design.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, exception (b) and claims 1 and 3-5 are rejected as being obvious over the cited prior art.  
Regarding claims 6 and 8-10, Kobayashi teaches the claimed invention with the exceptions (a) the magnetic composition 16 is adhered to the tufted pile carpet via a vulcanization process to form a vulcanized rubber backing, (b) the printing of the mat component is printing with a digital printing machine, and (c) a step of cutting the mat component into a desired shape and size.
Regarding exception (a), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adhere the tufted pile carpet of Kobayashi to the backing via a vulcanization process of the magnetic elastomer composition 16, according to the Nagahama teaching as set forth above.  Note Nagahama’s unvulcanized magnetic elastomer latex meets applicant’s limitations to “providing a layer of unvulcanized rubber that contains magnetic particles.”  Additionally, the coating layer of latex applied to the back of the pile fabric and adhered thereto by vulcanization meets applicant’s limitation that the layer of unvulcanized rubber is adhered to the tufted pile carpet via vulcanization.  Motivation to do so would be to  durable backing for a mat component of a separable magnetic floor mat.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, exception (a) is held to be obvious over the cited prior art.  
Regarding exception (b), as set forth above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a digital printed to print the pile fabric of Kobayashi’s mat component, as is known in the art and evidenced by the Magee reference, in order to achieve a desired color, pattern, and/or design.  Therefore, exception (b) is held to be obvious over the cited prior art.
Regarding exception (c), Kobayashi fails to explicitly teach a cutting step. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cut the mat component of Kobayashi into a desired size and shape, as implied by Kobayashi’s figures and as suggested by Nagahama.  Note Figures 1A and 1B of Kobayashi show separable floor mats having a rectangular shape of unknown size.  Also, as noted above, Nagahama teaches the mat component is cut into a desired shape and size.  Such modifications would have yielded predictable results to the skilled artisan.  Therefore, exception (c) and claims 6 and 8-10 are rejected as being obvious over the cited prior art.  
Regarding claims 2 and 7, Kobayashi is silent with respect to a suitable particle size for the magnetic particles.  As such, one must look to the prior art for guidance.  For example, as set forth above, Nagahama teaches a suitable magnetic particle size for making magnetic multicomponent floor mats is 0.1-10 microns.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select magnetic particles having a size of 0.1-10 microns for making the magnetic mat and base components of Kobayashi’s floor mat since such particles sizes are known to suitable for such an application.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Such a modification would have yielded predictable results to the skilled artisan (i.e., magnetic particles uniformly dispersed within a rubber component of a magnetic floor mat).  Therefore, claims 2 and 7 are rejected as being obvious over the cited prior art.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        September 1, 2022